Order entered November 15, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01260-CV

                           IN RE JEFFREY BORDOK, Relator

                Original Proceeding from the 134th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-16-12565

                                         ORDER
                      Before Justices Lang-Miers, Fillmore, and Stoddart

       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We ORDER relator to bear the costs, if any, of this original proceeding.


                                                    /s/   ROBERT M. FILLMORE
                                                          JUSTICE